2020 WI 83

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:              2020AP236-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Michael W. Starkweather, Attorney at
                       Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Michael W. Starkweather,
                                 Respondent.

                        DISCIPLINARY PROCEEDINGS AGAINST STARKWEATHER

OPINION FILED:         October 30, 2020
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                      2020 WI 83
                                                              NOTICE
                                                This opinion is subject to further
                                                editing and modification.   The final
                                                version will appear in the bound
                                                volume of the official reports.
No.   2020AP236-D


STATE OF WISCONSIN                          :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Michael W. Starkweather,
Attorney at Law:

Office of Lawyer Regulation,
                                                                   FILED
             Complainant,                                     OCT 30, 2020

      v.                                                         Sheila T. Reiff
                                                              Clerk of Supreme Court

Michael W. Starkweather,

             Respondent.




      ATTORNEY       disciplinary   proceeding.        Attorney's         license

suspended.



      ¶1     PER CURIAM.     This is a reciprocal discipline matter.

On February 5, 2020, the Office of Lawyer Regulation (OLR) filed

a complaint and motion pursuant to Supreme Court Rule (SCR)

22.22,1     asking   this   court   to   suspend     Attorney       Michael       W.

      1   SCR 22.22 provides:

           (1) An attorney on whom public discipline for
      misconduct or a license suspension for medical
      incapacity has been imposed by another jurisdiction
      shall promptly notify the director of the matter.
      Failure to furnish the notice within 20 days of the
                                              No.   2020AP236-D




effective date of the order or judgment of the other
jurisdiction constitutes misconduct.

     (2) Upon the receipt of a certified copy of a
judgment or order of another jurisdiction imposing
discipline for misconduct or a license suspension for
medical incapacity of an attorney admitted to the
practice of law or engaged in the practice of law in
this state, the director may file a complaint in the
supreme court containing all of the following:

     (a) A certified copy of the judgment or order
from the other jurisdiction.

     (b) A motion requesting an order directing the
attorney to inform the supreme court in writing within
20 days of any claim of the attorney predicated on the
grounds set forth in sub.(3) that the imposition of
the identical discipline or license suspension by the
supreme court would be unwarranted and the factual
basis for the claim.

     (3) The supreme court shall impose the identical
discipline or license suspension unless one or more of
the following is present:

     (a) The procedure in the other jurisdiction was
so lacking in notice of opportunity to be heard as to
constitute a deprivation of due process.

     (b) There was such an infirmity of proof
establishing the misconduct or medical incapacity that
the supreme court could not accept as final the
conclusion in respect to the misconduct or medical
incapacity,

     (c)   The   misconduct   justifies   substantially
different discipline in this state.

     (4) Except as provided in sub.(3), a final
adjudication in another jurisdiction that an attorney
has engaged in misconduct or has a medical incapacity
shall be conclusive evidence of the attorney's
misconduct or medical incapacity for purposes of a
proceeding under this rule.

                           2
                                                                       No.   2020AP236-D



Starkweather's license to practice law in Wisconsin for a period

of 36 months, as discipline reciprocal to that imposed by the

United States Patent and Trademark Office (USPTO).                      Upon review,

we    agree     that     it     is    appropriate         to     suspend      Attorney

Starkweather's law license for a period of 36 months.                         Although

the OLR's complaint did not address this subject, we also follow

our practice of ordering Attorney Starkweather to comply with

the   terms    and     conditions     of       the   USPTO     disciplinary      order,

including a two-year period of probation.                        We do not impose

costs.

      ¶2      Attorney Starkweather was admitted to practice law in

Wisconsin in 1988.            He was registered as a patent attorney by

the   USPTO    in    1990.      The   most       recent      address   furnished     by

Attorney Starkweather to the State Bar of Wisconsin is in Tampa,

Florida.

      ¶3      Attorney        Starkweather's         Wisconsin         license      was

suspended effective October 31, 2019 for failure to pay bar dues


           (5) The supreme court may refer a complaint filed
      under sub. (2) to a referee for a hearing and a report
      and recommendation pursuant to SCR 22.16. At the
      hearing, the burden is on the party seeking the
      imposition   of  discipline   or   license  suspension
      different from that imposed in the other jurisdiction
      to demonstrate that the imposition of identical
      discipline or license suspension by the supreme court
      is unwarranted.

           (6) If the discipline or license suspension
      imposed in the other jurisdiction has been stayed, any
      reciprocal discipline or license suspension imposed by
      the supreme court shall be held in abeyance until the
      stay expires.

                                           3
                                                                                No.    2020AP236-D



and    for   failure      to    comply          with      trust    account       certification

requirements.          His Wisconsin license remains administratively

suspended at the present time.                       Attorney Starkweather was also

publicly reprimanded in 2012 for appearing in federal bankruptcy

court in Utah without being admitted to practice in the state or

federal      courts    of      Utah.            Public      Reprimand       of       Michael     W.

Starkweather,         No.      2012-6           (electronic          copy       available        at

https://compendium.wicourts.gov/app/raw/002474.html).

       ¶4    According         to    the     documents           attached       to    the    OLR's

complaint,       on   October        17,     2019,        the     USPTO    issued       an   order

suspending Attorney Starkweather's ability to practice before

the USPTO for 36 months as a result of his failure to provide

competent       representation          in       a     reasonably         prompt,      diligent,

honest manner to the inventors he took on as clients.                                          More

specifically, the USPTO found Attorney Starkweather violated 37

C.F.R. §§ 11.101 (competency); 11.102(a) (failing to abide by a

client's     decisions      concerning            the     representation             objectives);

11.103 (diligence); 11.104(a)(1) and (b) (failing to explain a
matter to the extent reasonably necessary to enable the client

to    make      an    informed        decision);           11.104(a)(2)          (failing        to

reasonably consult with a client about the means by which the

client's      objectives        are        to    be       accomplished);          11.104(a)(3)

(failing to keep client reasonably informed about the status of

a    matter);    11.107(a)          (failing         to   obtain     informed         consent    in

writing      from     clients        where       the       representation            involved    a

concurrent      conflict       of     interest);           11.303(a)(1),         (3)     and    (d)
(knowingly       making     false      statements           of     fact    to    a    tribunal);

                                                 4
                                                                    No.   2020AP236-D



11.504(c) (permitting an entity which recommended, employed, or

paid the respondent-lawyer to direct or regulate the respondent-

lawyer's professional judgment); 11.804(c) and (d) (engaging in

conduct       involving         dishonesty,              fraud,     deceit        or

misrepresentation); and 11.804(d) (engaging in conduct that is

prejudicial    to   the   administration           of   justice).     See    In   the

Matter of Michael W. Starkweather, Proc. No. D2018-44 (USPTO

Oct. 17, 2019).

    ¶5       The    USPTO       order       also        states    that      Attorney

Starkweather's future reinstatement by the USPTO, if any, shall

be conditioned on, among other things, attaining a certain score

on the Multistate Professional Responsibility Exam (MPRE) and

completing 12 hours of continuing legal education courses on

certain subjects. Id.     In addition, the USPTO order states

that, if reinstated, Attorney Starkweather must serve a two-year

probationary period with a number of specified conditions. Id.

    ¶6       On February 5, 2020, the OLR filed a complaint against

Attorney Starkweather alleging that, by virtue of the suspension
imposed by the USPTO on October 17, 2019, Attorney Starkweather

is subject to reciprocal discipline in Wisconsin pursuant to

SCR 22.22.     The OLR's complaint also alleged that by failing to

notify the OLR of his suspension by the USPTO within 20 days of




                                        5
                                                                           No.    2020AP236-D



the    effective       date      of    its    imposition,       Attorney    Starkweather

violated SCR 22.22(1).2

       ¶7      On     July      7,     2020,     this       court   directed          Attorney

Starkweather to inform the court in writing within 20 days of

any    claim    by    him,      predicated       upon    the    grounds    set    forth      in

SCR 22.22(3), that the imposition of discipline reciprocal to

that       imposed    by   the    USPTO       would    be    unwarranted,       and    of   the

factual basis for any such claim. Attorney Starkweather did not

file a response.

       ¶8      Under our rules and precedent, this court shall impose

the identical discipline imposed by the USPTO unless one or more

of the enumerated exceptions in SCR 22.22(3) is shown.                                      See

SCR 22.22(3); see also In re Disciplinary Proceedings Against

Schwedler,       2017 WI 54,    ¶5,    375 Wis. 2d 426,       895 N.W.2d 409

(imposing           reciprocal         discipline           based   on     the        USPTO's

disciplinary action).                 There is no indication that any of those

exceptions apply in this case.                        In addition, although certain

elements       of    the     USPTO     disciplinary         order   are   generally         not
imposed in Wisconsin disciplinary proceedings (e.g., imposition


       We note that on February 21, 2020, about two weeks after
       2

the   OLR  filed   its  complaint   in   this  matter,  Attorney
Starkweather filed a petition to resign his membership in the
State Bar of Wisconsin pursuant to SCR 10.03(7)(a). We ordered
this petition be held in abeyance in light of the instant
disciplinary proceeding.    See SCR 10.03(7)(a) (providing that,
before accepting a voluntary resignation of membership, this
court "shall request from the office of lawyer regulation
information concerning whether the attorney is the subject of
any pending . . . proceedings").   We will address this pending
petition in a separate order.

                                                6
                                                                               No.   2020AP236-D



of a probationary term, the requirement of a particular score on

the MPRE), this court's practice in like situations is to order

the respondent-lawyer to comply with the terms and conditions

imposed by the disciplinary order in the other jurisdiction in

order to make the discipline identical under SCR 22.22.                                     See,

e.g., In re Disciplinary Proceedings Against Hooker, 2010 WI 13,

¶11,    322 Wis. 2d 552,         779 N.W.2d 419;            In    re    Disciplinary

Proceedings Against Moree, 2004 WI 118, 275 Wis. 2d 279, 684
N.W.2d 667.        We do so here.

       ¶9     We     do   not   impose      the    costs       of    this      proceeding     on

Attorney      Starkweather.           See    In     re     Disciplinary          Proceedings

Against       Hooker,      2012 WI 100,    ¶26,        343 Wis. 2d 397,       816
N.W.2d 310 (noting that in reciprocal discipline cases where a

referee is not appointed, costs are generally not imposed as

there   are     no    referee     expenses        and    the    proceedings          are    less

involved).

       ¶10    IT     IS    ORDERED       that     the     license         of     Michael     W.

Starkweather to practice law in Wisconsin is suspended for a
period of 36 months, effective the date of this order.

       ¶11    IT     IS   FURTHER    ORDERED       that    Michael        W.    Starkweather

shall comply with the provisions of SCR 22.26 concerning the

duties of a person whose license to practice law in Wisconsin

has been suspended.

       ¶12    IT     IS    FURTHER       ORDERED        that    compliance           with   all

conditions of this order, and compliance with all conditions of

the disciplinary order imposed on Michael W. Starkweather by the



                                             7
                                                                          No.   2020AP236-D



United    States     Patent    and   Trademark       Office,        are    required     for

reinstatement.       See SCR 22.29(4)(c).

    ¶13        IT   IS   FURTHER        ORDERED      that       the       administrative

suspension of Michael W. Starkweather's license to practice law

in Wisconsin, due to his failure to pay bar dues and failure to

comply    with      trust     account    certification          requirements,         will

remain    in    effect      until    each       reason   for    the       administrative

suspension has been rectified, pursuant to SCR 22.28(1).

    ¶14        IT IS FURTHER ORDERED that Michael W. Starkweather's

pending    petition      to    resign    his      license      to   practice      law   in

Wisconsin shall be addressed in a separate order.




                                            8